     Case 3:18-cv-02365-PGS-DEA Document 26 Filed 03/24/20 Page 1 of 1 PageID: 270

                                            JOHN RUE & ASSOCIATES, LLC
                                                   A PRIVATE PUBLIC INTEREST LAW FIRM                          (862) 283-3155 (main)
John D. Rue  †                                          694 RT 15 SOUTH, STE 206                            (973) 860-0869 (facsimile)
          —                                            LAKE HOPATCONG, NJ 07849
Krista L. Haley
Donald A. Soutar§
          —
Lisa M. Quartarolo
Saran Q. Edwards
Kenneth R. Walk                                                                                               March 24, 2020
          —
Jonathan S. Corchnoy*§
Carolina T. Curbelo*
Lynne D. Feldman*
Wayne Pollock*§
Jeffrey I. Wasserman*†


     VIA ECF and Regular Mail
     Honorable Peter G. Sheridan, U.S.D.J.
     United Stated District Court for the
        District of New Jersey
     402 East State Street
     Trenton, NJ 08608

     RE:    J.G. o/b/o K.C. v. Hackettstown Public School District, et al.
            Civil Action No. 3:18-cv-2365
     Dear Judge Sheridan:

     This firm represents plaintiff J.G. o/b/o K.C. in this matter. We are pleased to advise the Court
     that the parties have settled this matter. Accordingly, we submit for Your Honor’s consideration
     a proposed form of Stipulation and Order of Voluntary Dismissal, which has been signed on behalf
     of the parties. If the enclosed is acceptable to Your Honor, we respectfully request that you sign
     and enter the Order on the Court’s Docket.

     Respectfully submitted,



     Donald A. Soutar
     cc:   Rita Barone, Esq. (via ECF)




                                             Bene facere bonum ~ Doing well by doing good
     * Of-Counsel to the Firm                                                    § Licensed in Pennsylvania as well as New Jersey
      Licensed in Florida as well as New Jersey                                 † Licensed in New York as well as New Jersey
     € Licensed in New York only
